MEMORANDUM**
In August 2001, we remanded Drago Carl Musa’s case to the district court with instructions that it hold a hearing on an alleged communication breakdown between Musa and his attorney at Musa’s revocation hearing. During the interval between our submission of Musa’s case and our remand to the district court, Musa completed his term of supervised release. In light of this changed circumstance, the district court dismissed Musa’s case as moot. Musa appeals. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Because Musa has completed his prison term and is no longer under government supervision, he must show “some concrete and continuing injury!,] • • • some ‘collateral consequence’ ” in order to maintain his suit. Spencer v. Kemna, 523 U.S. 1, 7,118 S.Ct. 978, 140 L.Ed.2d 43 (1998). Because he has failed to do so, he no longer presents a case or controversy under Article III. Id. His case is moot and the district court properly dismissed it without holding the hearing we had ordered. Id. at 18 (“[M]ootness, however it may have come about, simply deprives us of the power to act; there is nothing for us to remedy, even if we were disposed to do so.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.